IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MARK ANTHONY MANNING,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4089

JULIE L. JONES, Secretary,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Walton County.
David W. Green, Judge.

Mark Anthony Manning, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.